Citation Nr: 0101128	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-13 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for chondromalacia patella, left knee, with 
degenerative changes.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from December 1978 to 
March 1979 and from November 1990 to June 1991, with 
additional periods of active duty for training and inactive 
duty. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
the veteran's left knee disorder pursuant to a September 1998 
Board decision.  An initial disability rating of 10 percent 
was assigned.  By memorandum dated in May 2000, the Vice 
Chairman of the Board ruled favorably on the Board's own 
motion to advance this case on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c).

Unfortunately, additional evidentiary development is needed 
prior to appellate disposition of this case.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that she is afforded every 
possible consideration.

Because this appeal is from the initial rating assigned to a 
disability upon awarding service connection, consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Since this claim is on appeal from the initial 
rating assigned from 1993, all evidence from 1993 to the 
present must be considered in determining the appropriate 
rating, including in "staged ratings" for the veteran's 
left knee disorder.  

Accordingly, all of the veteran's treatment records from 1993 
to the present must be obtained.  The claims file shows that 
she has received VA treatment for her left knee condition 
since 1993, but none of these records have been obtained.  
The veteran has submitted a few records from the VA Medical 
Center (VAMC) in Jackson for treatment in 1996, and she also 
submitted applications for annual clothing allowance in 1998 
and 1999 indicating that the VAMC in Jackson has issued her a 
brace for her left knee disorder.  At a personal hearing in 
1996, she also referenced receiving treatment at the Biloxi 
VAMC.  The RO should ensure that all of the veteran's VA 
treatment records have been associated with the claims file.  
VA records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The claims file also shows that the veteran has received 
private treatment for her left knee condition since 1993, but 
none of these records have been obtained.  In a July 1994 
Statement in Support of Claim, she indicated that she was 
recently treated at the University Medical Center in Jackson, 
and on her initial claim in August 1993 she indicated that 
she was being treated by Dr. Stone Smith.  The RO should 
attempt to obtain these records.  

Although the veteran underwent a VA physical examination in 
January 1999, the physician commented that the claims file 
was not available, and apparently prior/current reports of x-
rays and magnetic resonance imaging were not available for 
review.  To ensure that the duty to assist the veteran has 
been fulfilled, she should be afforded another VA examination 
after all her treatment records have been obtained, and the 
examiner should be provided access to the claims file.

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's medical records from 
the VA Medical Centers in Biloxi and 
Jackson for all treatment from 1993 to 
the present.  The RO should continue to 
request these VA records, either until 
the records are obtained or it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.  The RO should request that the veteran 
provide a list of any private medical 
providers (to include Dr. Stone Smith and 
the University Medical Center) who have 
treated her for her left knee disorder 
since 1993.  She should provide the 
appropriate releases so that the RO can 
request such records, and the 
authorizations for release of information 
must be completed in full. 

When requesting records from private 
physicians, the RO should specify that 
actual treatment records, to include all 
diagnostic test results, as opposed to 
summaries, are needed.  All efforts to 
obtain private treatment records should be 
fully documented.  If any private 
treatment records are not obtained, the RO 
should inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to obtain 
the records.  The RO should also inform 
the veteran what further action, if any, 
will be taken by the RO with respect to 
her claim for compensation.  Allow an 
appropriate period of time within which to 
respond.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA examination.  It is 
very important that the examiner be 
provided an opportunity to review the 
claims folder, including this remand.  
The examiner should indicate in the 
report that the claims file was reviewed.  
The examiner must provide a complete 
rationale for all conclusions and 
opinions.  

Any necessary tests or studies should 
also be conducted to ascertain what 
disability the veteran currently has as a 
result of the service-connected left knee 
condition.  The examination should 
include range of motion testing, and all 
ranges of motion should be reported in 
degrees.  All functional limitations 
resulting from the service-connected left 
knee disorder are to be identified, 
including whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement of the left 
knee.  If there is no limitation of 
motion or function, or no objective 
indications of pain, such facts must be 
noted in the report.  The examiner should 
elicit information as to precipitating 
and aggravating factors (i.e., movement 
or activity), and the effectiveness of 
any pain medication or other treatment 
for relief of pain.  The examiner should 
discuss the effect the veteran's left 
knee disorder has upon her daily 
activities.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The examiner should also state whether 
there is any evidence of ankylosis or 
recurrent subluxation or lateral 
instability of the left knee, and if so, 
to what extent. 

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.


4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the above development actions have been 
conducted and completed in full and that 
the requested opinions are in compliance 
with the directives of this REMAND.  If 
any opinion/report is deficient in any 
manner or fails to include adequate 
responses to the specific questions 
presented, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2; see also Stegall v. West, 
11 Vet. App. 268 (1998).  Further, ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

5.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO should review the 
evidence of record at the time of the 
1999 rating decision that was considered 
in assigning the original disability 
rating for the veteran's left knee 
disorder, then consider all the evidence 
of record to determine whether the facts 
show that she was entitled to a higher 
disability rating for this condition at 
any period of time since her original 
claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

6.  If the benefit sought on appeal 
remains denied, provide the veteran and 
her representative an adequate 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.  

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



